DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a CIP application of Application No. 15/844,464 with a priority claim to that application.  However, upon review and subject to Applicant’s arguments, if any, the claim of priority is denied, as set forth below.
	Claims 1 – 20 are pending.

Denial of Claim of Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed provisional application, Application No. 15/844,464 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of 

Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
A.	Statutory Categories
Independent Claim 1 recites the statutory category of a method (e.g. “process”).  Claim 12 recites a system and therefore falls into the statutory category of “machine/manufacture,” and Claim 19 is directed to a non-transitory CRM and also falls into that same category.
B.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.
Claim 1 recites the limitation:


This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the use of a rules engine to process financial transaction requests.  This is an extremely common practice and is performed millions of times each day in the financial industry, especially in payment card (e.g. debit or credit card) transactions.  Furthermore, the quoted recitation above could be performed in the human mind since a human evaluator could examine the details of a request for authorization and have an idea whether it should be approved or declined according to a few rules that the reviewer can remember.  The claim does not require more than this.  Mental processes are also examples of abstract ideas.
Furthermore, the mere nominal recitation of computer components such as “hardware processors” or “computer-based transaction processing engine” does not remove the claim from the category of common or abstract methods of organizing human activity.  Moreover, the mere nominal recitation of possible computer-based components or generic computer components – such as “conditions” - does not remove 
C.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
determining, by the one or more hardware processors, a set of different data types related to dependencies required by the computer-based transaction processing engine to evaluate the transaction requests under the set of conditions; 
obtaining, by the one or more hardware processors, transaction processing data related to processing of a plurality of transaction requests associated with the particular category by the computer-based transaction processing engine, wherein the transaction processing data comprises information indicating characteristics of each of the set of different data types when processing the plurality of transaction requests by the computer-based transaction processing engine; 
determining, by the one or more hardware processors, a data loading configuration for the particular category of transaction requests based on the obtained transaction processing data, wherein the data loading 
modifying, by the one or more hardware processors, the computer-based transaction processing engine according to the determined data loading configuration.
No additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  Only “data loading” and “pre-fetching” are mentioned.  No other particular functions or interactions of this device with other components are recited.  These are standard communication steps that constitute fundamental economic practices surrounding the processing of transaction requests.  They are a common practice in the financial payment card industry and typical functions of various industries, such as retail and online sales.
This is a classic case of coming up with an abstract idea and saying “apply it” on a hardware processor.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  There is a recitation of an engine but no details about how it is configured or how it functions or interacts with other computer components.  Thus, these limitations fail to recite with specificity their technical function and how they may improve the functioning of the computer system itself.  The Claim lacks concrete assignments of specific technical functions among the various generic components.  
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
Even when viewed in combination, the additional elements recited in this claim do no more than automate the method of organizing human activity recited in the claim.  While this type of automation may allegedly improve the general field relating to the claimed invention -  or provide some commercial advantage  -  there is no change to the computers or other technology that are recited in the claim.  As recited, they merely automate the abstract ideas. Thus, the claim cannot improve computer functionality or another technology or technical field. See e.g. Trading Technologies Int’l vs. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019).
Therefore, as noted above, the claim represents an “apply it” situation.  The claim does not recite how a result is accomplished and there is no description of the mechanism for accomplishing that result - only that an alleged result is accomplished.  Thus, these additional limitations can be viewed as nothing more than an attempt to 
Finally, it should be noted that the courts have made it clear that mere physicality or tangibility of the additional element or elements is not sufficient.  Accordingly, a result oriented solution recited without corresponding implementation or technology details is equivalent to an “apply it” situation and renders the claim ineligible.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.
D.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims – Claims 12 and 19 - are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
E.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional 
Claim 3 merely recites the abstract concept of a subsequent request.  
Claim 4 merely recites the abstract concept of data loading in real time.
Claim 5 merely recites the abstract concept of a second data type.
Claim 6 merely recites the abstract concept of machine learning.
Claim 7 merely recites the abstract concept of using different data types.
Claim 8 merely recites the abstract concept of request types.
Claim 9 merely recites the abstract concept of transaction types.
Claim 10 merely recites the abstract concept of the demographics of users.
Claim 11 merely recites the abstract concept of data types and loading time.
Claims 12 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when 
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2016/0358130 to Capurro (hereinafter “Capurro”) in view of U.S. Patent Publication No. 2020/0250643 to Kursun et al. (hereinafter “Kursun”).

Capurro is in the same field of endeavor as the claimed invention and is strikingly similar to the claimed elements.  Capurro relates to processing transaction requests based on the type of transaction and the data required to process that transaction.  Workflows for processing transactions can be configured and pre-configured.  
Thus, Capurro is directly on point with the claimed invention.  The Abstract reads as follows:
“In one embodiment, the present invention is a transaction gateway apparatus for effecting a transaction request, the apparatus being configured to receive transaction request data, select, based on said transaction request data, one of transaction data route between said apparatus and a transaction service provider specified in said workflow, wherein said apparatus is configured to: display a user interface defining a workspace within which a user can configure a workflow; access a plurality of modules, each defining respective service provider functions, a plurality of rule sets defining conditions to be fulfilled for a transaction data route to follow a specified path of a workflow; display selectable data representative of said modules and rule sets in said work space; enable a user to configure a visual representation of a workflow by: selecting a transaction type or parameter to be associated with a workflow; selecting combinations of one or more modules and rule sets to be included in said workflow, said apparatus being configured to display said selected combination in said work space; selectively defining visual links between said modules and/or rule sets to define respective workflow paths; and convert a user-configured workflow to an executable transaction data route for execution in the event that transaction request data received by said apparatus is determined thereby to match a transaction type or parameter associated with said workflow.”  (emphasis added) 

Therefore, the processing workflow is based on the transaction type or a parameter matching a transaction type.  Data is retrieved based on the transaction type.  The following sections of Capurro are particularly on point with the claimed invention:
“[0017] In accordance with an exemplary embodiment of the invention, the apparatus may be configured to enable a user to define one or more rule sets. In this case, the apparatus may be configured to enable a user to define one or more rule sets by displaying data representative of selectable conditional statements, and enabling a user to select one or more conditional statements and enter specified parameters in respect thereof.
[0018] The apparatus may comprise a processing engine and a back office module, wherein said back office module is configured to provide said user interface and said processing engine is configured to perform said conversion of a user-configured workflow into executable transaction data route code. The processing engine and said back office module may be communicably coupled for two-way communication via a REST service. In an exemplary embodiment, predefined said rule sets and said modules may be stored in a database accessible by said processing engine and/or said back office module.”  (emphasis added) 


Thus, the following sections teach types of transactions for processing wherein a “workflow” clearly relates to such processing:
“selecting a transaction type or parameter to be associated with a workflow;
[0013] selecting combinations of one or more modules and rule sets to be included in said workflow, said apparatus being configured to display said selected combination in said work space;
[0014] selectively defining visual links between said modules and/or rule sets to define respective workflow paths; and
[0015] convert, in substantially real time, a user-configured workflow to an executable transaction data route for execution in the event that transaction request data received by said apparatus is determined thereby to match a transaction type or parameter associated with said workflow.”  (emphasis added) 

The “transaction request data” is considered to constitute the recited “data types” relating to processing various request categories.  The following quotation also teaches that specified data pertains to certain transaction types which have rules or conditions associated with those particular types:
“[0015] convert, in substantially real time, a user-configured workflow to an executable transaction data route for execution in the event that transaction request data received by said apparatus is determined thereby to match a transaction type or parameter associated with said workflow.”  (emphasis added) 

“[0017] In accordance with an exemplary embodiment of the invention, the apparatus may be configured to enable a user to define one or more rule sets. In this case, the apparatus may be configured to enable a user to define one or more rule sets by displaying data representative of selectable conditional statements, and enabling a 

Therefore, with regard to Claim 1, Capurro teaches:
1. A method comprising: 
accessing, by one or more hardware processors for a particular category of transaction requests, a computer-based transaction processing engine to obtain a set of conditions associated with the particular category of transaction requests, wherein the computer-based transaction processing engine evaluates transaction requests associated with the particular category under the set of conditions in order to process the transaction requests; (See at least [0029] - ]0035], wherein Capurro teaches various types or “parameters” relating to different transaction categories (one example being a “payment” and another broad example a “service.”)  As for “conditions,” see “rules” in [0035]). 

determining, by the one or more hardware processors, a set of different data types related to dependencies required by the computer-based transaction processing engine to evaluate the transaction requests under the set of conditions;  (See at least [0088] – [0089] for a teaching of data types for various requests.  See also [0150] - [0153].  Furthermore, every “workflow” as taught by Capurro involves separate data for processing – see at least [0110].)

obtaining, by the one or more hardware processors, transaction processing data related to processing of a plurality of transaction requests associated with the particular category by the computer-based transaction processing engine, wherein the transaction 

determining, by the one or more hardware processors, a data loading configuration for the particular category of transaction requests based on the obtained transaction processing data, wherein the data loading configuration requires pre-fetching of at least a first data type from the set of different data types; and  (Capurro is replete with teachings regarding the “user-configured workflow.”  See, for example, at least [0015] – [0019].  As for “data loading” and “pre-fetching” Capurro teaches that a “pre-login call” for data may be performed.  See [0068].  Furthermore, Capurro clearly teaches pre-fetching data and storing it in cache:
“[0094] If the appropriate configuration for the merchant is already cached and the cache is within time then no call will be made to the Engine for the merchant config. If the details aren't cached in memory, or are expired, then a call will be made to the Engine for the relevant merchant details, passing the merchantId, the currency and the country. This call will probably be made over REST. Once the response is received, it will be cached in memory for the allotted time. Note the call only retrieves the config for the Merchant in the current Country and Language of the customer; this is so that we don't have to load unnecessary data into the system.”  (emphasis added).  This teaching is on point with the limitation quoted above. )

modifying, by the one or more hardware processors, the computer-based transaction processing engine according to the determined data loading configuration.  (See at least [0048] which teaches “reconfigured,” and clearly is considered to constitute the recited “modifying” of the workflow.  See also [0110].)


However, out of an abundance of caution, and based on the broadest reasonable interpretation of various claim terms, KursunHa is applied.  
Kursun is in the same field of endeavor as Capurro and the claimed invention – processing financial transactions through the use of a “decision engine” which is directly analogous and on point with the recited “engine” and a set of “conditions.”  Kursun is specifically appropriate for financial transactions conducted at an ATM (where a vehicle and drive-up terminal is provided) but also to a mobile device ((See at least [0028]).  In particular, “pre-fetching” of data pertinent to the transaction request is taught.   Abstract reads as follows:
“Systems and methods for transaction pre-fetching, processing and provisioning through smart vehicle electronic system and back-end cloud infrastructure are disclosed. In one embodiment, a method for partitioning a transaction to be performed using a plurality of resources may include (1) a decision engine computer processor receiving a transaction request; (2) the decision engine computer processor identifying a first portion of the transaction request to be performed using a first resource and a second portion of the request required to be performed using a second resource; (3) the decision engine computer processor retrieving capability information for the first resource and the second resource; and (4) the decision engine computer processor allocating a first portion of the transaction request to the first resource, and a second portion of the transaction request to the second resource, based on the first required portion, the second required portion, and the capability information.”  (emphasis added) 

The following quotation from Kursun is pertinent:
“[0028] Drive-through Automatic Teller Machines (ATMs) (and other drive-through services) are commonly found in the United States and in other geographies. Emerging vehicle technologies, such as weight sensors, voice recognition, cameras, etc. may be leveraged to improve transaction processing through preprocessing, authentication, pre-fetching of data, and other processes at the trusted end device of the user. In addition, mobile devices may also be used to leverage this technology.
[0029] As used herein, the term “ATM” may include Automated Teller Machines as well as drive-through services, walk-up services, branch services, teller services, and other resources. For example, a user's in-person transaction with a branch representative may be preprocessed, authenticated, data pre-fetched, etc. based on data collected via the user's vehicle and/or mobile device.  (emphasis added) 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the gateway transaction processing features of Capurro – which includes workflows configured based on transaction type or parameter and includes data selected for that workflow - with the pre-fetching teachings of Kursun.  The motivation to do so comes from Capurro.  As quoted above, Capurro teaches the use of “Pre-login calls” and the pre-retrieval of data for certain workflow configurations, and the caching of necessary data.  See at least Capurro:  [0094].  Kursun teaches that such data can be “pre-fetched.”  It would greatly enhance the efficiency and speed of the processing gateway system of Capurro to add these pre-fetching teachings of Kursun.  
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification since all that would be required would be a straightforward programming skills involving the determination of transaction type and assessment of the workflow rules pertaining to that type.  Only the data needed for that transaction type is loaded, as taught in [0094] mentioned above.  It is well known that different transaction types and various rules can be applied in processing transactions.  Pre-fetching is well known.  Such programming is readily available to a person of ordinary skill in the art.  No extraordinary problem in making the programming changes would need to be solved.  That is, given the nature of computer programming and the excellent description of Kursun, a person of ordinary skill in the art would capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.

With regard to Claim 2, Capurro teaches wherein determining the set of different data types comprises analyzing a processing flow of the computer-based transaction processing engine.  (See at least the “workflow” teachings of Capurro which are found throughout the reference.  As to data types please see [0088] – [0089].)

With regard to Claim 3, Capurro teaches receiving a subsequent transaction request associated with the particular category; and processing the subsequent transaction request using the modified computer-based transaction processing engine.  (See at least [0110], wherein a person of ordinary skill in the art would readily understand that there is no need to “reconfigure” a workflow if the subsequent transaction is of the same type.)

With regard to Claim 4, Capurro teaches wherein the data loading configuration is determined in real-time with respect to the receiving of the subsequent transaction request.  (See at least [0110].)

With regard to Claim 5, Capurro teaches wherein the data loading configuration further requires lazy-loading of at least a second data type from the set of different data 

With regard to Claim 6, Capurro teaches wherein determining the data loading configuration comprises performing a machine learning process based on the transaction processing data.  (See at least [0057] wherein the “Model-View-Controller” s considered to constitute the recited “machine learning.”  A person of ordinary skill in the art would readily understand that such modeling could be utilized to determine which data needs to be accessed to process certain types of transactions.)

With regard to Claim 7, Capurro teaches wherein the set of different data types comprises at least one of an Internet Protocol (IP) address of a source of the transaction request, a number of successful transactions within a predetermined period of time, a number of failed transactions within the predetermined period of time, a time, a browser type, a device type, an amount associated with the transaction, or a transaction type of the transaction.  (See at least [0059].  As to IP address, see also [0088].)

With regard to Claim 8, Capurro teaches wherein the particular category corresponds to a particular transaction request type.  (See at least [0059].)

With regard to Claim 9, Capurro teaches wherein the particular transaction request type comprises at least one of a login request type, a payment transaction 

With regard to Claim 10, Capurro teaches wherein the particular category further corresponds to a demographic group of users.  (See at least [0033] wherein “country” is considered to constitute the recited “demographic.”  See also [0070] – [0076].)

With regard to Claim 11, Capurro teaches wherein the characteristics of a data type comprise at least one of a use rate or a loading time.  (See at least [0094] wherein a person of ordinary skill in the art would understand that loading unnecessary data would increase loading time.)

With regard to Claim 12, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to those claims.  

With regard to Claim 13, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is obvious over Capurro in view of Kursun since the workflows of Capurro are considered to constitute the recited “paths” for processing data.  By configuring the rules engine for particular transactions, such that a given path for processing is selected, other paths are by default de-selected.  (See at least [0007] – [0009].)

With regard to Claim 19, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
5.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art

	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent No. 9,990,636 to Lewis et al.  This reference is relevant to the features of workflows for processing transactions.
	U.S. Patent Publication No. 2006/0230236 to Finkelstein et al.  This reference is relevant to the features of identifiers for types of transaction requests.
	 U.S. Patent Publication No. 2012/0317013 to Luk et al.  This reference is relevant to the features of machine learning.
	U.S. Patent Publication No. 2004/0215891 to Dodson et al.  This reference is relevant to the features of pre-fetching data for processing transactions.

	B.	Responding to this Office Action


	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

May 22, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691